Citation Nr: 1046007	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  02-10 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial schedular evaluation greater than 
10 percent for chronic dermatitis of the hands, elbows, and feet.

2.  Entitlement to an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) for chronic dermatitis of the hands, elbows, and 
feet. 


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel








INTRODUCTION

The Veteran served on active duty from September 1978 to October 
1998.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision by the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which, inter alia, granted the Veteran service connection and a 
noncompensable evaluation for chronic dermatitis of the hands, 
elbows, and feet, effective August 11, 1999 (the date VA received 
his claim for VA compensation for this disability).  The Veteran 
appeals the initial rating assigned.  Consideration must 
therefore be given regarding whether the case warrants the 
assignment of separate ratings for his service-connected skin 
disorder for separate periods of time, from August 11, 1999, to 
the present, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In this regard, during the course of the appeal, a June 
2006 rating decision assigned a 10 percent evaluation for this 
skin disorder, effective from August 11, 1999.

The Board has remanded the current issue on appeal to the RO for 
additional evidentiary and procedural development several times 
during the course of the appeal, with the most recent remand in 
September 2008.  Thereafter, the 10 percent evaluation for the 
Veteran's chronic dermatitis of his hands, elbows, and feet was 
confirmed in an August 2010 rating decision/supplemental 
statement of the case.  The case was then returned to the Board 
for appellate consideration.

At this juncture, the Board notes that during the appeal, the 
Veteran apparently changed his mailing address several times, 
moving from Nevada to Oregon and now evidently currently residing 
in Alaska.  There was some confusion regarding which party was 
representing him in the current appeal, as the Veteran appointed 
both Disabled American Veterans and the Oregon Department of 
Veterans Affairs as his representative.  To resolve the matter, 
the Board sent a letter to the Veteran in October 2010, directed 
to his last known mailing address in Alaska, requesting that he 
clarify which party was representing him in the present claim and 
advising him that if he did not respond within 30 days, the Board 
would assume that he was representing himself in his appeal.  
Although the letter was not returned to VA as undeliverable and 
is therefore presumed to have been duly delivered by the United 
States Postal Service under the presumption of administrative 
regularity, no timely response was received from the Veteran 
clarifying the issue of which party was currently representing 
him.  Therefore, the Board now assumes that the appellant is now 
representing himself pro se in this appeal.       

For the reasons that will be further discussed below, that part 
of the current increased rating claim relating to entitlement to 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  The Veteran will be contacted by VA if any 
further action is required on his part.


FINDINGS OF FACT

For the entire appellate period commencing from August 11, 1999, 
to the present, the Veteran's service-connected chronic 
dermatitis primarily affects both hands (i.e., fingers, palms, 
and dorsum), and is manifested by persistent and recurring 
erythemic skin plaques with itching, skin fissures and cracking, 
peeling skin, and scaling skin, crusting of the skin, and 
bleeding lesions, with patches of psoriatic scaling on his 
elbows, bilaterally, measuring approximately 3.0 centimeters in 
diameter, and "moccasin-distribution" of erythema and skin 
scaling on his feet, bilaterally.  The skin disorder objectively 
affects no more than 6 percent of his exposed skin (or, 
alternatively, 4 percent of his total body surface area) and is 
treated with ultraviolet therapy and topical medications, 
including topically applied corticosteroids, but no orally 
administered or injected systemic therapy. There is no evidence 
of constant itching or exudation, extensive lesions or marked 
disfigurement.



CONCLUSION OF LAW

The criteria for an initial schedular evaluation greater than 10 
percent for chronic dermatitis of the hands, elbows, and feet 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002 and 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence is 
needed in order to substantiate a claim, as well as a duty to 
assist claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Initially, the Board notes that the issue now on appeal flows 
downstream from the July 2000 rating decision, which initially 
established service connection for chronic dermatitis of the 
hands, elbows, and feet, effective from August 11, 1999, which 
was ultimately assigned an initial 10 percent rating from this 
date.  Although the VCAA was implemented after the July 2000 
rating decision on appeal, and therefore no timely notice of the 
VCAA could have been provided to the Veteran beforehand, the 
United States Court of Appeals for Veterans Claims (Court) held 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490- 91 
(2006), that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that such 
notice was intended to serve had it been provided beforehand has 
been fulfilled.  Thus, the grant of service connection, in 
itself, has the effect of rendering harmless the timing of notice 
error inherent in the present factual situation.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  In any case, subsequent notice of the VCAA and 
its relevant provisions regarding increased rating claims, 
including notification of how VA assigned disability ratings and 
effective dates for awards of VA compensation, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490- 91 (2006), 
was collectively provided to the Veteran via letters dated in 
June 2004, April 2005, August 2005, March 2006, May 2007, January 
2008, October 2008, January 2009, followed by readjudication of 
the claim, most recently in an August 2010 rating 
decision/supplemental statement of the case, cures any timing of 
notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).   

In addition, the duty to assist the Veteran has been satisfied in 
this case.  During the course of the multiple remands that took 
place during this appeal, the evidentiary record was developed 
with regard to the Veteran's skin disorder claim, including 
obtaining relevant treatment records and providing him with VA 
compensation examinations to address the severity of his service-
connected dermatological disease.  All relevant records pertinent 
to the time period at issue, commencing from August 1999 up to 
June 2007, are in the Veteran's claims file and were reviewed by 
both the RO and the Board in connection with his claims, and VA 
has undertaken all reasonable efforts in good faith to adequately 
develop the evidence.  In this regard, the Board notes that VA 
had attempted to schedule the Veteran for a new medical 
examination of his dermatitis, as the most current examination of 
June 2007 is now over three years old.  However, after having 
sent a letter to the Veteran in January 2010 at his last known 
mailing address in Alaska requesting his cooperation to help 
schedule an examination at the VA facility closest to his 
residence, no response was received from him notwithstanding that 
the letter was presumably delivered.  In view of the Veteran's 
demonstrated refusal to cooperate with VA in this regard (see 
also the Veteran's failure to respond to VA's subsequent letter 
of October 2010, requesting clarification of representation), the 
Board concludes that no further expenditure of effort is 
warranted to develop the pending original rating claim and it 
will adjudicate the appeal based on the current evidence of 
record.  (See 38 C.F.R. § 3.655(b) (2010); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991):  The duty to assist is not always a 
one-way street.  If a veteran wishes help in developing his 
claim, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.)
  
Otherwise, apart from the Veteran's non-responsiveness to VA's 
efforts to solicit his cooperation in developing his claim, 
nothing in the record thus far indicates he has identified the 
existence of any other relevant evidence that is not associated 
with the claims file.  He has had the opportunity to present 
evidence and argument in support of his claim throughout this 
appeal.  Further, he was provided with VA medical examinations in 
April 2000, October 2005, January 2007, February 2007,  and June 
2007.  The Board notes that the aforementioned examination 
reports, when viewed collectively, are adequate for adjudication 
purposes in that they each include discussion in sufficient 
detail addressing the medical state of the Veteran's skin 
disorder in the context of his relevant clinical history, and 
that all findings and conclusions presented by the examiners are 
accompanied by a detailed supportive rationale.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2009).  Thus, in view of the 
considerable evidentiary development that has already been 
undertaken during the course of this appeal, the Board finds that 
the duty to assist has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved in 
favor of the claimant.  Reasonable doubt is doubt which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  38 C.F.R. §§ 3.102, 4.3 (2010).  The question is whether 
the evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).

In this, and in other cases, only independent medical evidence 
may be considered to support medical findings.  The Board is not 
free to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, 
nothing on file shows that the Veteran has the requisite 
knowledge, skill, experience, training, or education to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions alone cannot constitute 
competent medical evidence.  38 C.F.R. § 3.159(a)(1) (2010).

Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (2010).  Where there is a reasonable doubt as to 
the degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3 (2010).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  The use of manifestations not resulting from service-
connected disease or injury in establishing the service-connected 
evaluation and the evaluation of the same manifestation under 
different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2010).  
When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  
In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  38 C.F.R. § 
4.21 (2010).  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., Parts 3 
and 4, whether or not they were raised by the Veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected dermatitis is rated under the 
criteria contained in 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7806.  The rating criteria were amended during the course of this 
appeal.  Prior to August 30, 2002, DC 7806, a 10 percent 
evaluation was warranted for exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  A 30 percent 
evaluation required exudation or constant itching, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118, DC 7806 
(2002).  As amended in August 2002, DC 7806 provides for the 
assignment of a noncompensable disability rating when there is 
less than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.  Assignment of a 10 
percent rating is warranted when there is at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  Higher ratings 
are warranted when the dermatitis affects a greater percentage of 
the skin or requires intermittent systemic therapy such as 
corticosteroid or other immunosuppressive drugs for a total 
duration of six weeks or more.  Specifically, assignment of a 30 
percent rating is warranted when there is 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  Assignment of a 60 percent rating is warranted when 
there is more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period.  
See Diagnostic Code 7806, 38 C.F.R. § 4.118 (2010).

The Board does note that the rating criteria for evaluation skin 
disorders were again amended in 2008.  However, these amendments 
apply only to those claims filed on or after October 23, 2008 
(see 73 Fed. Reg. 54708, Sept. 23, 2008); since the Veteran's 
claim was filed well before this date, these amendments are not 
applicable to his claim.

According to VAOPGCPREC 7-2003, in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. Derwinski, 
1 Vet. App. 308 (1991), to the extent it conflicts with the 
precedents of the United Stated Supreme Court (Supreme Court) and 
the Federal Circuit.  Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides that, 
when a statute or regulation changes while a claim is pending 
before VA or a court, whichever version of the statute or 
regulation is most favorable to the claimant will govern unless 
the statute or the regulation clearly specifies otherwise.  
Accordingly, the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  Id.  

However, none of the above cases or General Counsel Opinions 
prohibits the application of a prior regulation to the period on 
or after the effective date of a new regulation.  Thus, the rule 
that a veteran is entitled to the most favorable of the versions 
of a regulation that was revised during his appeal allows the 
application of the prior versions of the applicable diagnostic 
codes to the period on or after the effective date of the new 
regulations.

In determining whether the Veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased rating 
is warranted under the "old" criteria at any time; and (2) 
whether an increased rating is warranted under the "new" 
criteria at any time on or after August 30, 2002 respectively.  

The Board has reviewed the relevant clinical evidence, in 
particular the reports of VA examinations conducted in April 
2000, October 2005, January 2007, February 2007, and June 2007, 
which include color photographs of the Veteran's hands in January 
and February 2007, and a March 2001 outpatient treatment note 
from the naval hospital in Fallon, Nevada.  These records 
collectively show that for the period at issue, the Veteran's 
dermatitis primarily affected the fingers, palms, and dorsum of 
his hands, bilaterally, and were manifested by persistent and 
recurring erythemic skin plaques with itchiness, fissuring and 
cracking, peeling, and scaling skin, crusting of the skin, and 
bleeding lesions.  The dermatitis was also manifested by patches 
of psoriatic scaling on his elbows, bilaterally, measuring 
approximately 3.0 centimeters in diameter, and a "moccasin-
distribution" pattern of erythema and skin scaling on his feet, 
bilaterally  The skin disorder was objectively assessed by the VA 
examiners to affect no more than 6 percent of the Veteran's 
exposed skin (or, alternatively, 4 percent of his total body 
surface area).  The prognosis of full resolution of this skin 
disorder was deemed to be poor, even with regular application of 
topical medication.  The Veteran was advised to avoid exposing 
his hands to drying agents or sunlight, or to having them wet for 
prolonged periods.  No systemic symptoms such as weight loss, 
fever, malignant or benign neoplasm, vasculitis, or erythema 
multiforme were detected on examination or otherwise indicated as 
manifestations of the Veteran's dermatitis.  Although the 
examiner who conducted the October 2005 clinical evaluation 
opined that the Veteran may eventually need to be prescribed 
systemic therapy using the powerful orally-administered 
exfoliative medication Methotrexate to treat his skin disorder, 
the clinical records for the period following the October 2005 
examination demonstrate that the Veteran's dermatitis is 
presently treated with ultraviolet therapy and potent topical 
medications, including topically applied corticosteroids, but 
that his treatment regimen does not presently involve orally 
administered or injected systemic therapy. 

The Board has considered the evidence discussed above and finds 
that it provides no clinical basis to support the assignment of a 
rating greater than 10 percent for the Veteran's service-
connected dermatitis of his hands, elbows, and feet.  The 
objective medical evidence indicates that although the Veteran's 
skin disorder is manifested by persistent and active symptoms as 
described above, these symptoms affect only 4 percent of the 
total body surface area of his skin, or 6 percent of the exposed 
area of his skin.  The Board finds that the aforementioned 
objective medical determinations regarding the active clinical 
symptoms associated with the Veteran's dermatitis of his hands, 
elbows, and feet, and the fact that the disease is presently 
treated only with topical medication and therapy without the use 
of invasive systemic therapy involving orally administered or 
injected corticosteroids or medications, presents a constellation 
of symptomatology that more closely approximates the criteria for 
a 10 percent rating for dermatitis under Diagnostic Code 7806 
(2010).  There is also no indication during the appellate period 
in question that the skin condition has been manifested by 
constant itching, exudation, extensive lesions, or marked 
disfigurement.  Since the condition involves primarily his hands, 
it is not found that his disorder is extensive or results in 
marked disfigurement.  While his hands will crack and bleed, 
there is no suggestion that he has exudation, that is, the escape 
of fluids, cells, or cellular debris (see Dorland's Medical 
Dictionary, 27th ed., page 600 (1998)).  Therefore, the 
disability picture more nearly approximates that contemplated by 
the 10 percent evaluation currently assigned.  

Because the evidence in this case is not approximately balanced 
with respect to the merits of the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim for an increase rating in 
excess of 10 percent for dermatitis of the hands, elbows, and 
feet must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial schedular evaluation above 10 percent for service-
connected chronic dermatitis of the hands, elbows, and feet is 
denied.




REMAND

In the present case, the examination reports of October 2005 and 
June 2007, as well as two July 2004 lay witness statements from 
the Veteran's employer and co-worker, indicate that during 
episodes of elevated symptomatology, which occurred a frequency 
of approximately up to a dozen times per year, the Veteran's 
dermatitis produced such severe skin lesions with skin fissuring 
and cracking on both hands that these caused him to experience 
great difficulty handling tools and performing tasks involving 
manual dexterity associated with his occupation.  As this is 
evidence indicating an exceptional or unusual disability picture 
associated with his service-connected skin disorder, with such 
related factors as marked interference with employment, VA must 
consider whether it renders impractical the application of the 
regular schedular standards for rating skin disabilities, 
pursuant to 38 C.F.R. § 3.321(b)(1) (2010), as consideration of 
whether or not referral for an extraschedular rating is 
considered part and parcel to a claim for a rating increase.  
However, the Board is not permitted to grant an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
Instead, it must remand the case so that the claim can be 
considered by VA's Director of Compensation and Pension.  Bowling 
v. Principi, 15 Vet. App. 1 (2001).  Therefore, in view of the 
foregoing discussion, the Board refers this aspect of the 
increased rating claim on appeal to VA's Director of Compensation 
and Pension for consideration in the first instance of assigning 
an extraschedular evaluation to the Veteran's service-connected 
dermatitis on the basis of marked interference with his 
employment, pursuant to 38 C.F.R. § 3.321(b)(1).  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. 
App. 53 (1993).    

Lastly, the Board concludes that there is no prejudice to the 
appellant for the Board to adjudicate the schedular aspect of his 
claim for a higher initial rating on the merits, as performed 
herein, and refer the extraschedular aspect of his claim to VA's 
Director of Compensation and Pension for consideration under 38 
C.F.R. § 3.321(b)(1), as these matters are not inextricably 
intertwined.  The extraschedular aspect of the claim is, by its 
very nature, outside of the rating schedule and thus the Board's 
determinations with respect to whether the Veteran's skin 
disorder warrants a higher rating on a schedular basis would have 
no bearing or impact on the extraschedular determinations of VA's 
Director of Compensation and Pension.       

Accordingly, the case is REMANDED to the RO, via the AMC, for the 
following action:

1.  In view of the change in the Veteran's 
state of residence that occurred during the 
course of this appeal since the last remand 
of September 2008, the RO should determine 
which VA Regional Office is the appropriate 
agency of original jurisdiction and forward 
the Veteran's claims file accordingly.

2.  The agency of original jurisdiction 
should refer the case to VA's Director of 
Compensation and Pension for consideration of 
entitlement to an extraschedular rating for 
dermatitis of the hands on the basis of 
marked interference with the Veteran's 
employment, as contemplated in the provisions 
of 38 C.F.R. § 3.321(b)(1).

3.  Following the above actions, if an 
extraschedular rating on the basis of 38 
C.F.R. § 3.321(b)(1) is denied, the Veteran 
should be issued a supplemental statement of 
the case. After providing him with an 
appropriate amount of time for a response, 
the case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


